Not for Publication in West's Federal Reporter

             United States Court of Appeals
                         For the First Circuit

No. 13-1179

                            OLGA MAWA, ET AL.,

                                Petitioners,

                                       v.

         ERIC H. HOLDER, JR., United States Attorney General,

                                 Respondent.


                PETITION FOR REVIEW OF AN ORDER OF THE

                     BOARD OF IMMIGRATION APPEALS


                                 Before
                       Torruella, Circuit Judge,
                      Souter,* Associate Justice,
                       and Selya, Circuit Judge.


     Wei Jia and Law Office of Wei Jia on brief for petitioners.
     Gary J. Newkirk, Trial Attorney, Office of Immigration
Litigation, Civil Division, Department of Justice, Stuart F.
Delery, Assistant Attorney General, Civil Division, and Luis E.
Perez, Senior Litigation Counsel, Office of Immigration Litigation,
on brief for respondent.


                                July 7, 2014




     *
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
             SOUTER, Associate Justice. Olga Mawa, her husband, Djoko

Tri   Tunggal,   and   their   three    daughters,   Cynthia   Auyningtyas,

Christina Dewi Kartika, and Naomi Manuela Priscilla, all natives

and citizens of Indonesia, petition for review of an order of the

Board of Immigration Appeals (BIA) summarily affirming an order of

an Immigration Judge (IJ) denying their applications for relief

from removal.     We deny the petition.

                                       I.

             Though Indonesia is predominantly Muslim, Petitioners are

Christian. Before the IJ, they gave testimony of the following

substance.     In their native province of Jakarta, they belonged to

a church group that lacked a permanent place of worship, and

occasionally they would host a religious service.              On one such

occasion, in February 1998, a group of Muslims interrupted the

service by throwing firecrackers at the house, and later that night

a brick was thrown through the house's glass door. Petitioners did

not report these incidents, out of doubt that the police would take

any action.

             A few months later, during the so-called "Jakarta riots"

of May 1998, rocks were thrown at Petitioners' house while Mawa was

inside with her daughters.             Elsewhere in their neighborhood,

rioters set houses on fire.

             Several years after that, in 2005, as Auyningtyas was

walking home from school, she was assaulted by a group of young


                                       -2-
Muslim males who groped her and slapped her when she tried to

escape. This incident was reported, and Auyningtyas identified the

assailants, but the police apparently did nothing, one of them

saying only, "Those are naughty children."       About a year hence,

Kartika was verbally harassed on a public bus by two Muslim men

after they noticed the cross on her necklace.      They urged her to

convert to Islam to avoid future harm.        Because she could not

identify the men, Petitioners did not file a report.

          After these incidents, Petitioners came to the United

States, but, with the exception of Kartika, who was enrolled in

school here, they returned to Indonesia to care for Mawa's ailing

mother.   In 2007, during a birthday celebration for Tunggal, two

Muslim men entered Petitioners' house and demanded that they stop

their prayers. When the family ignored this request, the intruders

left to recruit others and returned with five more Muslim men, and

an altercation followed in which Mawa was pushed to the ground and

received a serious knee injury.    She was taken by ambulance to the

hospital, where she stayed for two days. Mawa notified the police,

who, as far as she is aware, took no action.        Later that year,

Mawa, Auyningtyas, and Priscilla entered the United States again as

visitors and reunited with Kartika.     Tunggal joined them in 2008.

They are afraid to return to Indonesia.

          Petitioners were charged with removability as noncitizens

who had overstayed their visas.     They conceded removability, but


                                  -3-
filed applications for asylum and withholding of removal.1                 The IJ

found that those who testified at the ensuing hearing (Mawa,

Auyningtyas, and Kartika) did so credibly.               Nevertheless, the IJ

concluded that Petitioners did not satisfy the burden for asylum

and, consequently, also failed to shoulder the higher burden for

withholding of removal.      In an oral decision, the judge denied the

applications for relief.

           The BIA affirmed without opinion, and this petition for

review followed.

                                        II.

           Where, as here, the BIA affirms without opinion, we

review the IJ's decision. Castillo–Diaz v. Holder, 562 F.3d 23, 26

(1st Cir. 2009).    We examine legal conclusions de novo and factual

findings for substantial evidence, accepting them unless the record

not merely supports but compels the contrary conclusion. Segran v.

Mukasey,   511   F.3d   1,   5   (1st    Cir.   2007);    see   also   8   U.S.C.

§ 1252(b)(4)(B).

           As for the asylum claim, Petitioners must show that they

are unable or unwilling to return to Indonesia because they either

suffered past persecution, or harbor a well founded fear of future


     1
       In addition to asylum and withholding of removal, the
Government's brief refers to the Convention Against Torture (CAT)
as another source of relief sought. But Petitioners do not appear
to have advanced a CAT claim before the IJ or the BIA, and they
made no argument to this court about a CAT claim. Any such claim
has by now been waived. Pangemanan v. Holder, 569 F.3d 1, 3 n.2
(1st Cir. 2009).

                                        -4-
persecution, in their case on account of their religion.                   See 8

U.S.C.    §§     1101(a)(42)(A),     1158(b)(1)(A).         Establishing    past

persecution requires showing, among other things, that the harm

suffered resulted from "government action, government-supported

action, or government[] unwillingness or inability to control

private conduct."       Nikijuluw v. Gonzales, 427 F.3d 115, 121 (1st

Cir. 2005).      Although the IJ determined that Petitioners failed to

show this, Petitioners argue that the judge neglected to consider

evidence that the Indonesian government is unable or unwilling to

control private actors who perpetrate violence against Christians.

               There is no question that the record of conflicting

material included newspaper articles and Petitioners' own testimony

that     could   be   taken    to    support    the   claim    of   governmental

indifference or incapacity in the face of anti-Christian violence.

Two of the incidents that befell Petitioners, for example, the

assault on Auyningtyas and the attack on Mawa in her home, were

reported to the police. The response to the former was dismissive,

and to the latter Mawa testified they did nothing.                  But whether

"naughty children" reflected sexual permissiveness or religious

animus is uncertain; and, as the IJ noted, "whether the police did

anything more than accept [Mawa's report of the attack in her home]

is not really known."         See Barsoum v. Holder, 617 F.3d 73, 80 (1st

Cir. 2010) (record did not compel conclusion that police were

unable    or     unwilling    to    protect    petitioner     who   had   "sought


                                        -5-
assistance from the police only once . . . and [had] claim[ed] that

they failed to investigate his story, but he never again sought

their help").            Other incidents, apparently, were never reported.

                  Not only is the evidence of a governmental connection

weak,       but    other       material    in    the    record        belies    Petitioners'

assertion of it.           For instance, the State Department's August 2009

Issue Paper on Christians in Indonesia gives examples to support

its conclusion that, in the preceding years, "[t]he government took

steps to bring those responsible for religiously motivated violence

to    justice."           So     too,    the    State    Department's          November   2010

International            Religious       Freedom      Report     on    Indonesia      recites

evidence          that     the     government         investigates        and       prosecutes

religiously motivated crime.                   In sum, the record does not compel

the    conclusion          that    the    Indonesian       government          is   unable   or

unwilling         to   control      private      actors    who    perpetrate         religious

violence.          Accordingly, the IJ's determination that Petitioners

failed to establish past persecution must stand.2

                  To establish a well founded fear of future persecution,

Petitioners must demonstrate a fear that is both subjectively

genuine and objectively reasonable.                     Castaneda-Castillo v. Holder,


        2
       In addition to a governmental connection, past persecution
requires that the harm suffered exceed "unpleasantness, harassment,
and even basic suffering." Nelson v. I.N.S., 232 F.3d 258, 263
(1st Cir. 2000). The IJ determined that Petitioners failed to make
this showing as well. Because, in our view, the IJ did not err in
concluding that Petitioners failed to establish the governmental
connection, we need not consider this additional determination.

                                                -6-
638 F.3d 354, 362 (1st Cir. 2011).           In the absence of probative

support that a showing of past persecution was made, the IJ

concluded that Petitioners' fear, while subjectively genuine, was

not objectively reasonable.         The judge explained that violence

against Christians in Indonesia has declined significantly and

that, even if returning to Jakarta would be dangerous, Petitioners

could live safely in other parts of the country. Petitioners argue

that the IJ selectively cited parts of the record and ignored

others.    We, however, find the IJ's conclusion to be supported by

substantial evidence.

            Here   again,   the     record     contains   some     conflicting

material, and Petitioners are correct that even the documents cited

by the IJ fall short of painting an entirely one-sided picture.

But it is another thing to say that the IJ failed to take account

of   the   contrary   evidence.        Thus,     in   discussing     the   2010

International Religious Freedom Report, the IJ explicitly noted

that, during the reporting period, "there were 200 incidents of

religious freedom violations in the country."                  The IJ simply

weighed    this    fact   against    others,      such    as   the    Report's

documentation of "numerous areas of improvements in religious

freedom." And while Mawa testified that her Christian relatives in

Indonesia continue to experience difficulties on account of their

religion, the most recent incident to which she testified was the

burning of a sibling's house during the Jakarta riots of May 1998.


                                     -7-
It is not, therefore, fair to claim that the IJ ignored Mawa's

testimony in concluding that Petitioners' relatives "have not

experienced any religious-based violence since [Petitioners] have

been here in the United States."

           Petitioners take particular issue with the fact that the

IJ's decision refers to the Indonesian constitution's promise of

religious freedom.    As they say, this guarantee has been on the

books since 1945, but has been scant protection during periods of

rampant religious violence, such as the May 1998 riots. But the IJ

did not merely refer to the constitution, for her exposition spoke

to the 2010 International Religious Freedom Report, which not only

explains   that   "[t]he   constitution   provides   for   freedom   of

religion," but also proceeds to say that, during the reporting

period, "[t]he government generally respected religious freedom for

the six officially recognized religions," including Christianity.

We have previously endorsed such citations, see, e.g., Kamuh v.

Mukasey, 280 F. App'x 7, 10 (1st Cir. 2008); Nikijuluw, 427 F.3d at

119, and even if the IJ's passing reference to the constitution

were misplaced, the judge's conclusion would hardly stand or fall

on it.

           Finally, contrary to Petitioners' argument, substantial

evidence supports the IJ's determination that they could safely

live in other places within Indonesia, if not in Jakarta.            The

Issue Paper, for example, not only notes an overall downward trend


                                 -8-
in religious violence, but indicates that the five Indonesian

provinces housing Christian majorities, of which Jakarta is not

one,   are   particularly   safe   for    Christians.   See   Susanto   v.

Gonzales, 439 F.3d 57, 61 (1st Cir. 2006) ("[T]he IJ reasonably

concluded that, were petitioners threatened with . . . harm, they

reasonably might relocate to a safer part of Indonesia, such as the

areas with a Christian majority.").          Hence, the record does not

compel the conclusion that Petitioners established a well founded

fear of future persecution.         Absent a showing of either past

persecution or a well founded fear of persecution in the future,

the asylum application was properly denied.

             To be eligible for withholding of removal, Petitioners

must show that on removal to Indonesia they would more likely than

not face future persecution on account of their religion.          See 8

U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b)(2). Because the "more

likely than not" standard for withholding of removal is stricter

than that for asylum, Petitioners' inability to satisfy the asylum

standard precludes their meeting the standard for withholding of

removal, see Mediouni v. I.N.S., 314 F.3d 24, 27 (1st Cir. 2002),

which was properly denied.

                                   III.

             The petition for review is DENIED.




                                   -9-